Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
                                          Status of the Claims
Claims 1-3 have been cancelled.  
Claims 4-20 of HUI LI et al., are pending and subject to final rejection on the merits.    
This office action is in response to applicants response filed on 12/17/2020.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-20 remain rejected over 9,067,925, 9,920,041, RE 47,396, 8,324,200 and 10,479,783 for the reasons set forth in the previous office action mailed on 09/17/2020. 
Response to Amendment
Applicant's arguments filed 12/27/20 have been fully considered but they are not deemed persuasive.  Applicants argue that the office action did not identify any specific 
    PNG
    media_image1.png
    102
    423
    media_image1.png
    Greyscale
 2 (3H)-Benzoxazolone, 5-[[2-[(3-ethynylpenyl)amino]-5-methyl-4-pyrimidinyl]amino]- from ‘925’ is embraced by instant claim 4 when R2a-2c can be Rb where Rb is CN.  This species could very well be an anticipatory reference.  Thus, applicant’s assertion of the office action not providing any identified specific differences is incorrect.   The same remarks or arguments have been made on patent number 9,920,041; RE 47,396; 10,479,783 and 8,324,200.  Instant formula (I) and the formulae in each of patent number ‘925’, ‘041’, ‘396’, ‘783’ and ‘200’ are closely related and closely defined to render the instant claims obvious over the cited patents, not to mention that the utility of the instant claims and the cited patents are the same.  
Thus, for reasons of record, the rejection of claims 4-20 is being maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        





/Tracy Vivlemore/Primary Examiner, Art Unit 1635